                               Case 3:20-cv-07423-JCS Document 15 Filed 10/23/20 Page 1 of 3



                      1   MILLER NASH GRAHAM & DUNN LLP
                          Phillip Allan Trajan Perez, Bar No. 234030
                      2   trajan.perez@millernash.com
                          Tyler D. Bowlin, Bar No. 305715
                      3   tyler.bowlin@millernash.com
                          340 Golden Shore, Suite 450
                      4   Long Beach, California 90802
                          Telephone: 562.435.8002
                      5   Facsimile: 562.435.7967

                      6   Attorneys for Plaintiff
                          WORLD FUEL SERVICES (SINGAPORE) PTE
                      7   LTD.

                      8

                      9                                      UNITED STATES DISTRICT COURT

                  10                                    NORTHERN DISTRICT OF CALIFORNIA

                  11

                  12      WORLD FUEL SERVICES                               IN ADMIRALTY
                          (SINGAPORE) PTE LTD.,
                  13                                                        Case No. 3:20-cv-07423
                                                Plaintiff,
                  14                                                        WARRANT FOR ARREST OF VESSEL
                          v.                                                (RULE C)
                  15
                          ZHONG XIN PEARL M/V, IMO Number
                  16      9684134, in rem,

                  17                            Defendant.

                  18
                          TO:     THE MARSHAL FOR THE NORTHERN DISTRICT OF CALIFORNIA
                  19
                                             WHEREAS, a Verified Complaint was filed herein in the above captioned matter
                  20
                          on October 22, 2020, by plaintiff World Fuel Services (Singapore) Pte Ltd., whose attorneys are
                  21
                          Miller Nash Graham & Dunn LLP, asserting an admiralty and maritime claim by World Fuel
                  22
                          Services (Singapore) Pte Ltd. to foreclose its maritime lien against the Zhong Xin Pearl M/V,
                  23
                          IMO Number 9684134, and her tackle, engines, earnings, freights, etc. and all other furniture or
                  24
                          equipment thereunto appertaining and belonging, as more particularly described in said Verified
                  25
                          Complaint; and praying for process in rem to obtain jurisdiction over said vessel, and requesting
                  26
                          the issuance of a warrant for arrest of the vessel and for service of a copy of the Verified
                  27
                          Complaint, Order Authorizing Issuance of Warrant for Arrest of Vessel, Order Appointing
                  28
  M ILLER N ASH
G RAHAM & D UNN
                          4838-0213-7551.1                         -1-
       LLP
 ATTO RNEY S AT LAW
                                             WARRANT FOR ARREST OF VESSEL CASE NO. 3:20-CV-07423
    LONG BEA CH
                             Case 3:20-cv-07423-JCS Document 15 Filed 10/23/20 Page 2 of 3



                      1   Substitute Custodian, Order Allowing Cargo Handling and Movement of Vessel and this Warrant

                      2   for Arrest of Vessel upon the Master or other ranking officer or caretaker of the vessel;

                      3                      YOU ARE HEREBY COMMANDED forthwith to arrest the Zhong Xin Pearl

                      4   M/V, IMO Number 9684134, her tackle, engines, etc., and all other furniture or equipment

                      5   thereunder appertaining and belonging to the Zhong Xin Pearl M/V, IMO Number 9684134, and

                      6   to detain the same until further Order of this Court or until the release of the same in your custody

                      7   is duly obtained, and to serve a copy of the Verified Complaint, Order Authorizing Issuance of

                      8   Warrant for Arrest of Vessel, Order Appointing Substitute Custodian, Order Allowing Cargo

                      9   Handling and Movement of Vessel, and this Warrant for Arrest of Vessel upon the Master or

                  10      other ranking officer or caretaker of the Zhong Xin Pearl M/V.

                  11                         YOU ARE FURTHER COMMANDED to give due notice to all persons claiming

                  12      the same or having anything to say why the same should not be sold pursuant to the prayer of the

                  13      said Verified Complaint, that they must file their claim with the Clerk of the Court within 10 days

                  14      after execution of this process, or within such additional time as may be allowed by the Court,

                  15      and must serve their answers within 20 days after the filing of their claims.

                  16                         YOU ARE FURTHER COMMANDED to file this process in this Court with your

                  17      return promptly after execution thereof, and mail a copy thereof to the attorney of whose request

                  18      the execution was effected.

                  19

                  20      DATED: October ___,
                                          23 2020.
                  21                                                         CLERK, U.S. DISTRICT COURT
                  22

                  23

                  24

                  25

                  26

                  27

                  28
  M ILLER N ASH
G RAHAM & D UNN
                          4838-0213-7551.1                         -2-
       LLP
 ATTO RNEY S AT LAW
                                             WARRANT FOR ARREST OF VESSEL CASE NO. 3:20-CV-07423
    LONG BEA CH
                             Case 3:20-cv-07423-JCS Document 15 Filed 10/23/20 Page 3 of 3



                      1                                            MARSHAL’S RETURN
                      2                      The obedience to the within warrant for arrest in action in rem, I attached the
                      3   __________________________________________ therein described on the
                          __________________________.
                      4

                      5                      (Date)

                      6                      I further certify that I posted a copy of said process on the said vessel in a
                      7   conspicuous place and placed a keeper in charge thereof. I further certify that I handed to and left

                      8   with
                          ______________________________________________________________________________
                      9
                          ______________________________________________________________________________
                  10
                          _____________________________________________
                  11
                          a copy of the Complaint and said process on the ______________________.
                  12

                  13                                                                                (Date)

                  14

                  15
                          DATED: October ___, 2020.
                  16
                                                                                  United States Marshal
                  17

                  18                                                        By:

                  19                                                              Deputy United States Marshal

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
  M ILLER N ASH
G RAHAM & D UNN
                          4838-0213-7551.1                         -3-
       LLP
 ATTO RNEY S AT LAW
                                             WARRANT FOR ARREST OF VESSEL CASE NO. 3:20-CV-07423
    LONG BEA CH
